Title: From James Madison to Peter Muhlenberg, 19 July 1805
From: Madison, James
To: Muhlenberg, Peter


          
            Sir.
            Department of State. July 19th. 1805.
          
          I have received information that some convict Negroes were last Month, forced on board the Schooner Juliana of Newbury Port, J. U. Horton, Master bound to Philadelphia, by the Government of Surinam. It may be proper for you to make it known to the Government of the State, immediately on her arrival, and I request you also to report the circumstances to me, as well as the best evidence you can obtain that they were actually forced on board the Vessel at Surinam and by whom the measure was authorized and carried into effect. If she arrives without them, you will make a strict enquiry into the manner of their being disposed of. I am &c.
          
            James Madison
          
        